       Case 4:18-cv-03237-HSG Document 155 Filed 06/14/21 Page 1 of 1



 1                            IN THE UNITED STATES DISTRICT COURT
 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                          OAKLAND DIVISION
 4

 5
     STATE OF CALIFORNIA, etal.,                               Case No. 4:18-cv-03237-HSG
 6
                                            P laintiffs,       ORDER REGARDING
 7                                                             JOINT STIPULATION REQUESTING
                    v.                                         FURTHER EXTENSION OF TIME TO
 8                                                             FILE FEE MOTION
 9   UNITED STATES ENVIRONMENTAL                               The Hon. Haywood S. Gilliam, Jr.
     PROTECTION AGENCY, et al,
10
                                          Defendants.
11
12                                                  ORDER
13         BEFORE THE COURT is the Joint Stipulation Requesting Further Extension of Time to
14   File Fee Motion submitted on June 11, 2021, by Plaintiffs State of California and the California
15   Air Resources Board, and Defendants United States Environmental Protection Agency and
16   Michael Regan, in his official capacity as Administrator of the EPA. After consideration of the
17   stipulation and declaration of Elizabeth B. Rumsey in support, the Court GRANTS the stipulated
18   request and hereby orders that the deadline to file a fee motion is extended to October 12, 2021.
19   IT IS SO ORDERED.
20    Dated:         6/14/2021
                                                                 HAYWOOD S. GILLIAM, JR.
21                                                               UNITED STATES DISTRICT JUDGE
22

23
24

25

26
27

28
                                                           1
                          Order Regarding Joint Stipulation Requesting Further Extension of Time to File Fee Motion
                                                                                              (4:18-cv-03237-HSG)
